EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Adele Critchley on 8/16/2022.
The application has been amended as follows: 
The claims:
1. (Currently Amended) A laminated optical film comprising: 
a void-provided layer; 
a resin film; and 
a cover layer, wherein: 
the void-provided layer is formed on the resin film, 
the cover layer having a thickness of from 50 to 10,000 nm is formed directly on the void-provided layer, 
the void-provided layer has a contact angle with water of 90° or more, and a proportion of void spaces of 30 vol% or more such that the void spaces of the void-provided layer are not filled with the cover layer,
the void-provided layer is a porous body in which microporous particles are chemically bonded to each other, 
the cover layer is porous with a proportion of void spaces of 10 vol% or less, 
the cover layer contains a water-soluble polymer, and silane crosslinked product formed from at least one of monomers and oligomers of water-soluble alkoxysilane, said monomers and/or oligomers of water-soluble alkoxysilane of the cover layer chemically bonded to the microporous particles of the void-provided layer 
after the steel wool test on the cover layer (φ25 mm, 100 g (load) x 10 (reciprocation)), no scratch was found by visual observation.  
2. (Cancelled).
3. (Previously Presented) The laminated optical film according to claim 1, wherein the cover layer is a layer having an abrasion resistance.
4. (Cancelled).
5. (Previously Presented) The laminated optical film according to claim 1, wherein the void-provided layer has a refractive index of 1.3 or less.
6. (Currently Amended) The laminated optical film according to claim 1, wherein the void-provided layer further includes and any combinations thereof, wherein the structural units with minute void spaces formed between adjacent structural units, and wherein the void-provided layer contains a crosslinking assisting agent for indirectly bonding the structural units.
7. (Original) The laminated optical film according to claim 6, wherein a content of the crosslinking assisting agent in the void-provided layer relative to a weight of the structural unit is in a range from 0.01 wt% to 20 wt%.
8-12. (Cancelled)
13. (Previously Presented) An optical element comprising: the laminated optical film according to claim 1.
14. (Original) An image display comprising: the optical element according to claim 13.
15. (Currently Amended) The laminated optical film according to claim 1, wherein the 
16. (Previously Presented) The laminated optical film according to claim 1, wherein the microporous particle includes a pulverized product of a gelled silica compound.
17. (Previously Presented) The laminated optical film according to claim 15, wherein the microporous particle includes a pulverized product of a gelled silica compound.
18. (Currently Amended) The laminated optical film according to claim 1, wherein the cover layer has a proportion of void spaces of 9 vol% or less.
19. (Currently Amended) The laminated optical film according to claim 1, wherein the cover layer has a proportion of void spaces of 8 vol% or less.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are the following: 
US 2011/0195239 to Takane et al. (hereinafter “Takane”) 
JP 2013 083722 to Kimura (hereinafter “Kimura”)     
Takane discloses a multilayer structure of a reflective film comprising a solid substrate, and a bilayer structure of a high refractive index layer and a low refractive index layer alternatively laminated on the solid substrate (paragraphs 171 and 356).  The bilayer structure is repeated in the multilayer structure such that the lowermost layer on the solid substrate side and the uppermost layer are formed of the high refractive index layer.  
The low refractive index layer is obtained by alternating a layer of an electrolyte polymer and a layer of microparticles, and said alternating layers further coated with a silicone compound to bond the microparticles to each other and the microparticles to the solid substrate (abstract, and figure 5).  The solid substrate reads on the claimed resin film whereas the high refractive index layer corresponds to the cover layer.   The microparticles comprise one or more kinds of porous silica microparticles, hollow silica microparticles, and silica microparticles having a shape in which primary particles are connected (paragraphs 252).  
Kimura discloses a light-reflecting film comprising a high refractive index layer and a low refractive index layer that are alternately laminated on a substrate (paragraph 18).  The high refractive index layer comprises a water-soluble polymer and metal oxide particles dispersed therein (paragraph 30).  The high refractive index layer would have an abrasion resistance due to the presence of metal oxide particles.  The high refractive index layer has voids with a porosity of 10 vol% or less (paragraph 39).  
The combined teachings of Takane and Kimura do not result in a multilayer structure of a reflective film where a high refractive index layer comprises a water-soluble polymer and a water-soluble silane crosslinked product formed from at least one of monomers and oligomers of water-soluble alkoxysilane, said monomers and/or oligomers of water-soluble alkoxysilane of the high refractive index layer chemically bonded to the microporous particles of the low refractive index layer.  
As a multilayer structure of a reflective film of Takane in view of Kimura is compositionally and structurally different than a laminated optical film of the claimed invention, there is no basis to support the scratch would be absent after the steel wool test on the high refractive index layer.  
The double patenting rejection over Application No. 15/539,928 has been obviated in view of the terminal disclaimer filed on 8/16/2022. 
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a laminated optical film with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788